Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recently filed claims by applicant on 11/20/20. 
Claims 1, 8 and 15 are amended
Claims 2, 3, 9-10, and 16-17 are cancelled
No claims are  added
Claims 1, 4-8, 11-15, and 18-21 are pending
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1, 4-7 and 21 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 8, 11-14 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 15, 18-20 is/are directed to a computer program product which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “A method for calculating improved price balance models in an environment with competing price zone pressures, the method comprising: determining, one or more prices of a plurality of products across one or more price zones, each product of the plurality of products contained within at least one of the price zones; calculating, a plurality of price premium vectors for each given one of the price zones, wherein: each price premium vector comprises a price zone premium for each given product contained within the given price zone; and the price zone premium for each given product contained within the given price zone is calculated as the ratio of the product price within the given price zone against a revenue-weighted average product price across all of the price zones; identifying, at the server, one or more unbalanced prices of the one or more products by analyzing, for each given price zone, the price premium vectors calculated for the products contained within the given price zone, the analyzing comprising: determining an average price zone premium for all of the products contained within the given price zone; and calculating a first statistical deviation threshold for the price zone premiums of the given price zone; and generating, at the server, one or more balanced prices for the one or more unbalanced prices of products by calculating a product balance across the one or more price zones, the product balance consisting of a logarithmic least-squares fit driven in multiples of the calculated first statistical deviation threshold.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to balancing prices across many different areas or zones. Managing prices for products or services for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 8 and 15 is/are parallel to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “at a server,  at the server, A system for calculating improved price balance models in an environment with competing price zone pressures, the system comprising: a processor; and a memory storing instructions which when executed by the processor, cause the processor to: A non-transitory computer readable medium, storing instructions which when executed by a processor cause the processor to:, graphical user interface (dependent claim 21)”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claims 1, 8 and 15 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 4-7, 11-14 and 18-21 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 4 recites “wherein the price premiums are calculated using least-square fits”. 
Dependent claim 21 recites “displaying the one or more prices of the one or more products across the one or more price zones in a heat map; receiving, a selection of a product of the one or more products; and updating, to display at least the premium for the selected product.” As a result, Examiner asserts that dependent claims, such as dependent claims 4-7, 11-14 and 18-21 are also directed to the abstract idea identified above. 
It should be noted that “heat maps” are well-known graphical representations that even the applicants admit as being well-understood by one of ordinary skill in the art based on applicants specification in [0024]-[0025].
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A method for calculating improved price balance models in an environment with competing price zone pressures, the method comprising: at a server,  at the server, A system for calculating improved price balance models in an environment with competing price zone pressures, the system comprising: a processor; and a memory storing instructions which when executed by the processor, cause the processor to: A non-transitory computer readable medium, storing instructions which when executed by a processor cause the processor to:, graphical user interface (dependent claim 21)” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0061]-[0069]. Also, see [0025], [0060]-[0064]: which discuss the graphical user interface. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). (Also include 2106.05(g) and (h) as possibilities, too.) 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 8 and 15 is/are parallel to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 4-7, 11-14 and 18-21 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 8 and 15. As a result, Examiner asserts that dependent claims, such as dependent claims 4-7, 11-14 and 18-21 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
		
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis; Scott M. et al. (US 2008/0201272), and further in view of Gange; Kiran (US 2015/0379595) and Long; Erik T. (US 2007/0156479).

As per claims 1, 8 and 15: 
Davis shows:
Regarding the claim limitation “method” in the claim below:
“A method for calculating improved price balance models in an environment with competing price zone pressures, the method comprising:”
	Davis does not show “method”. The missing claim limitation is addressed below using secondary reference Gange.
Davis shows:
A method for calculating improved price balance models in an environment with competing price zone pressures (Davis: [0010]-[0016]: where Davis shows a Market-Based Price Optimization System, including the ability to rapid installation and pricing recommendations, retail standard brand price premium, and competitive price information to identify potential candidates for price change, and integrate the foregoing market data with retail user objectives to suggest price changes that are likely to increase performance relative to user objectives and subject to user constraints and monitor response to price changes and revise optimization methodology based on that response), the method comprising:

Regarding the claim limitations below:
“A system for balancing prices, the method comprising: a processor; and a memory storing instructions which when executed by the processor, cause the processor to:”
	Davis does not show “a processor; and a memory storing instructions which when executed by the processor, cause the processor to:”, even though Davis shows software all through its disclosure ([0016], [0045]), Davis does not explicitly show a computer or computer components for implementing the system recited in Davis. The missing claim limitation is addressed below using secondary reference Gange.
Davis shows:
A system (Davis: [0010], [0016]: both show system) for balancing prices ([0010]-[0016]: where Davis shows a Market-Based Price Optimization System, including the ability to rapid installation and pricing recommendations, retail standard brand price premium, and competitive price information to identify potential candidates for price change, and integrate the foregoing market data with retail user objectives to suggest price changes that are likely to increase performance relative to user objectives and subject to user constraints and monitor response to price changes and revise optimization methodology based on that response), the system comprising:
a processor; and
a memory storing instructions which when executed by the processor, cause the processor to:

Regarding the claim limitations below:
“A non-transitory computer readable medium, storing instructions which when executed by a processor cause the processor to:”
	Davis does not show “A non-transitory computer readable medium, storing instructions which when executed by a processor cause the processor to:”, even though Davis shows software all through its disclosure ([0016], [0045]), Davis does not explicitly show a computer or computer components for implementing the system recited in Davis. The missing claim limitation is addressed below using secondary reference Gange. 

Similarly, in the claim limitations below:
“determining, at a server, one or more prices of a plurality of products across one or more price zones, each product of the plurality of products contained within at least one of the price zones; 
calculating, at the server, a plurality of price premium vectors for each given one of the price zones, wherein: 
each price premium vector comprises a price zone premium for each given product contained within the given price zone; and 
the price zone premium for each given product contained within the given price zone is calculated as the ratio of the product price within the given price zone against a revenue-weighted average product price across all of the price zones; 
identifying, at the server, one or more unbalanced prices of the one or more products by analyzing, for each given price zone, the price premium vectors calculated for the products contained within the given price zone, the analyzing comprising: 
determining an average price zone premium for all of the products contained within the given price zone; and 
calculating a first statistical deviation threshold for the price zone premiums of the given price zone; and 
generating, at the server, one or more balanced prices for the one or more unbalanced prices of products by calculating a product balance across the one or more price zones, the product balance consisting of a logarithmic least-squares fit driven in multiples of the calculated first statistical deviation threshold.”
Davis does not show “at a server”, “at the server”, “from the server”, even though Davis shows software all through its disclosure ([0016], [0045]), Davis does not explicitly show a computer or computer components for implementing the system recited in Davis. The missing claim limitation is addressed below using secondary reference Gange.

Further, regarding the claim limitation below:
“determining, at a server, one or more prices of a plurality of products across one or more price zones, each product of the plurality of products contained within at least one of the price zones”
Davis shows in: [0017]: meta-analyses will be conducted that will suggest price variations based on knowledge generated from historical data and results from other retailers to generate price recommendations. [0020]: identify possible outlier products based on deviations of a user's sales from market norms. Here, monitoring competitor performance indicates that Davis looks at a product or service competitor without limiting the competitor monitoring to a specific area, which can be reasonably understood as showing “across one or more price zones”. However, since Davis does not explicitly show this, the claim limitation “across one or more price zones”.  The missing claim limitation is addressed below using secondary reference Gange.

Regarding the claim limitations below:
“calculating, at the server, a plurality of price premium vectors for each given one of the price zones, wherein”
In the above claim limitation, Davis shows in [0031]: a) Prices for different brands will be collected from representative competitors. Price per unit values will be calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand will be computed. Here, the difference between the average price per unit and the price per unit of the reference item reads on “price premiums” in the claim above.
As discussed above, Davis does not explicitly show this, the claim limitation “zones” in the claim above.  The missing claim limitation is addressed below using secondary reference Gange. Further, Davis does not show “vector”, reference Long shows the limitation addressed below. 

Regarding the claim limitations below:
“wherein: each price premium vector comprises a price zone premium for each product contained within the given price zone; and”
In the above claim limitation, Davis shows in [0031]: a) Prices for different brands will be collected from representative competitors. Price per unit values will be calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand will be computed. Here, the difference between the average price per unit and the price per unit of the reference item reads on “price premiums” in the claim above. 
As discussed above, Davis does not explicitly show this, the claim limitation “zones” in the claim above.  The missing claim limitation is addressed below using secondary reference Gange. Further, Davis does not show “vector”, reference Long shows the limitation addressed below. 

Regarding the claim limitations below: 
“the price zone premium for each given product contained within the given price zone is calculated as the ratio of the product price within the given price zone against a revenue-weighted average product price across all of the price zones;” 
In the above claim limitation, Davis shows in [0031]: a) Prices for different brands will be collected from representative competitors. Price per unit values will be calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand will be computed. Here, the difference between the average price per unit and the price per unit of the reference item reads on the claim above. 
Further, Davis shows in [0017]: These estimates will be utilized to recommend price changes that are likely to increase profits. [0117] (ii) A loss function is assigned to prices that are inconsistent with a monotonically decreasing price and profit per unit relationship.  If available data indicates significant deviations from industry or category baselines, loss for this module is increased.  The loss function places a greater weight on the markup per unit than on price per unit.  Also, a greater loss weight is placed on prices that violate a monotonic relationship than on prices demonstrating deviations from industry or category norms. These limitations reads on “revenue-weighted average product price” in the claim.
As discussed above, Davis does not explicitly show this, the claim limitation “zones” in the claim above.  The missing claim limitation is addressed below using secondary reference Gange. Further, Davis does not show “vector”, reference Long shows the limitation addressed below. 
Regarding the claim limitations below:
“identifying, at the server, one or more unbalanced prices of the one or more products by analyzing, for each given price zone, the price premium vectors calculated for the products contained within the given price zone, the analyzing comprising:”
In the above claim limitation, Davis shows in [0031]: a) Prices for different brands will be collected from representative competitors. Price per unit values will be calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand will be computed. Further, in [0027]: Ideal prices relative to competitors can be obtained from the user based on specified objectives and retail strategy.  Examples of objectives may be a specified percentage of a competitor's price or being within an acceptable percentage range relative to one or more competitors. These criteria may vary across categories. Also see Fig. 1, #61-63. Here, the difference between the average price per unit and the price per unit of the reference item reads on “unbalanced prices” the claim above.
As discussed above, Davis does not explicitly show this, the claim limitation “zones” in the claim above.  The missing claim limitation is addressed below using secondary reference Gange. Further, Davis does not show “vector”, reference Long shows the limitation addressed below. 

Regarding the claim limitations below:
“determining an average price zone premium for all of the products contained within the given price zone; and”
In the above claim limitation, Davis shows in [0031]: a) Prices for different brands will be collected from representative competitors. Price per unit values will be calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand will be computed.
As discussed above, Davis does not explicitly show this, the claim limitation “zones” in the claim above.  The missing claim limitation is addressed below using secondary reference Gange.

Regarding the claim limitations below:
“calculating a first statistical deviation threshold for the price zone premiums of the given price zone; and”
In the above claim limitation, Davis shows “calculating a first statistical deviation threshold” at least in [0017]: where Davis shows “For products that are not heavily promoted, identify possible outlier products based on deviations of a user's sales from market norms.”  Here, the market norms reads on “threshold” in the claim. Further, in [0074]: Davis shows “The threshold values for whether or not a product is considered price sensitive can be determined by the user at the subcategory level.” 
As discussed above, Davis does not explicitly show this, the claim limitation “zones” in the claim above.  The missing claim limitation is addressed below using secondary reference Gange.

Regarding the claim limitations below:
“generating, at the server, one or more balanced prices for the one or more unbalanced prices of products by calculating a product balance across the one or more price zones, the product balance consisting of a logarithmic least-squares fit driven in multiples of the calculated first statistical deviation threshold”
In the above claim limitation, Davis shows price recommendations at least in [0017], [0029], [0033]. Also see [0039]: module calculates a recommended price for a product based on a regression model that regresses sales volume against price per unit and brand. Fig. 3, [0052]: A Category Detail Screen is provided as seen in FIG. 3 for use by the user-retailer's pricing analyst to review the recommended prices and associated data.
Davis shows in [0031]: a) Prices for different brands will be collected from representative competitors. Price per unit values will be calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand will be computed. Further, in [0027]: Ideal prices relative to competitors can be obtained from the user based on specified objectives and retail strategy.  Examples of objectives may be a specified percentage of a competitor's price or being within an acceptable percentage range relative to one or more competitors. These criteria may vary across categories. Also see Fig. 1, #61-63. Here, the difference between the average price per unit and the price per unit of the reference item reads on “unbalanced prices” the claim above.
Davis shows “calculating a first statistical deviation threshold” at least in [0017]: where Davis shows “For products that are not heavily promoted, identify possible outlier products based on deviations of a user's sales from market norms.”  Here, the market norms reads on “threshold” in the claim. Further, in [0074]: Davis shows “The threshold values for whether or not a product is considered price sensitive can be determined by the user at the subcategory level.” 
As discussed above, Davis does not explicitly show this, the claim limitation “zones” in the claim above.  The missing claim limitation is addressed below using secondary reference Gange. Further, Davis does not show “least-squares fit”, reference Long shows the limitation addressed below. 

It should be noted that prior art Davis does not explicitly show:
“a processor; and a memory storing instructions which when executed by the processor, cause the processor to:”
“A non-transitory computer readable medium, storing instructions which when executed by a processor cause the processor to:”
“at a server”, “at the server”, “from the server”
“across one or more price zones”, “zones”
“vector”, “least squares fit”
However, prior art Gange shows the above limitations as follows:
“a processor ([0017]); and a memory storing instructions which when executed by the processor, cause the processor to ([0017]):”
“A non-transitory computer readable medium ([0100]), storing instructions which when executed by a processor cause the processor to ([0100]):”
“at a server” (Fig. 3, #300, [0010]), “at the server” (Fig. 3, #300, [0010]), “from the server” (Fig. 3, #300, [0010])
“across one or more price zones” (Fig. 6 and 7, [0046]: a target endpoint condition refers to the product inventory at a specific date, in a specific market or zone. [0056]: relevant data refers to any data which may describe an event, phenomenon, item, product, geographic location or region, market, entity, trend, campaign, or other object or activity which may affect the sales of a product, [0079]: a map of all markets, broken into zones, may be presented; a user may select one or more zones using said map.  Furthermore, the market selection element 604 may include a button or drop down menu to specify one or more stores located within the indicated zones), 
“zones” (Fig. 6 and 7, [0046]: a target endpoint condition refers to the product inventory at a specific date, in a specific market or zone. [0056]: relevant data refers to any data which may describe an event, phenomenon, item, product, geographic location or region, market, entity, trend, campaign, or other object or activity which may affect the sales of a product, [0079]: a map of all markets, broken into zones, may be presented; a user may select one or more zones using said map.  Furthermore, the market selection element 604 may include a button or drop down menu to specify one or more stores located within the indicated zones).
Reference Gange and Reference Davis are analogous prior art to the claimed invention because both primary reference and secondary reference perform price optimization.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gange in the system of Davis, in order to provide for a system that performs automated reactive retail pricing through multilevel hierarchical regression as taught by Reference Gange (see at least in [0005]) so that the process of price optimization can be made more efficient and effective.

Prior art Long shows:
“vector”, “least squares fit”
Regarding the claim limitation “vector” is shown by Long at least in [0146].
Regarding the claim limitation “least-squares fit” is a mathematical analysis used to find the best fit for a regression.
In light of this, Davis shows at least in [0039]-[0041]: where Davis shows relationship between unit size and both price and margin per unit will be calculated using regression across brands. [0099] - [0100]: shows analysis based on multiple regression calculations. [0112]: where regression calculations are made across brands.
It should be noted that even though Davis and Gange both show multivariable and multiple regression calculations, neither reference explicitly shows “least-square” in the claim above. However, prior art Long shows “least-square” at least in [0045].
Reference Long and Reference Davis are analogous prior art to the claimed invention because both primary reference and secondary reference perform statistical analysis to allow the user to make sense of the data mined.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Long in the system of Davis, in order to provide for a system where there are very few limitations on the way parameters can be used in the functional part of a nonlinear regression model as taught by Reference Long (see at least in [0045]) so that the process of price optimization can be made more efficient and effective.

As per claims 4, 11 and 18: Davis shows:
wherein the price premiums are calculated using least-square fit.
Regarding the claim limitations above, it should be noted that least-square fit is a mathematical analysis used to find the best fit for a regression.
In light of this, Davis shows at least in [0039]-[0041]: where Davis shows relationship between unit size and both price and margin per unit will be calculated using regression across brands. [0099] - [0100]: shows analysis based on multiple regression calculations. [0112]: where regression calculations are made across brands.
It should be noted that even though Davis and Gange both show multivariable and multiple regression calculations, neither reference explicitly shows “least-square” in the claim above. However, prior art Long shows “least-square” at least in [0045].
Reference Long and Reference Davis are analogous prior art to the claimed invention because both primary reference and secondary reference perform statistical analysis to allow the user to make sense of the data mined.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Long in the system of Davis, in order to provide for a system where there are very few limitations on the way parameters can be used in the functional part of a nonlinear regression model as taught by Reference Long (see at least in [0045]) so that the process of price optimization can be made more efficient and effective.


As per claims 5, 12 and 19: 
wherein the identifying further comprising:
comparing each of the one or more prices of the one or more products across the one or more price zones with the price premiums; and
In the above claim limitation, Davis shows in [0031]: a) Prices for different brands will be collected from representative competitors. Price per unit values will be calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand will be computed. Here, the difference between the average price per unit and the price per unit of the reference item reads on “price premiums” in the claim above.
As discussed above, Davis does not explicitly show this, the claim limitation “zones” in the claim above.  The missing claim limitation is addressed below using secondary reference Gange.
“zones” (Fig. 6 and 7, [0046]: a target endpoint condition refers to the product inventory at a specific date, in a specific market or zone. [0056]: relevant data refers to any data which may describe an event, phenomenon, item, product, geographic location or region, market, entity, trend, campaign, or other object or activity which may affect the sales of a product, [0079]: a map of all markets, broken into zones, may be presented; a user may select one or more zones using said map.  Furthermore, the market selection element 604 may include a button or drop down menu to specify one or more stores located within the indicated zones).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gange in the system of Davis, in order to provide for a system that performs automated reactive retail pricing through multilevel hierarchical regression as taught by Reference Gange (see at least in [0005]) so that the process of price optimization can be made more efficient and effective.

when a price of the one or more prices is outside of a prescribed threshold of the price premiums, determining the product associated with the price is unbalanced.
In the above claim limitation, Davis shows price recommendations at least in [0017], [0029], [0033]. Also see [0039]: module calculates a recommended price for a product based on a regression model that regresses sales volume against price per unit and brand. Fig. 3, [0052]: A Category Detail Screen is provided as seen in FIG. 3 for use by the user-retailer's pricing analyst to review the recommended prices and associated data. Further the term “threshold” in the claim is shown by, [0027]: Ideal prices relative to competitors can be obtained from the user based on specified objectives and retail strategy.  Examples of objectives may be a specified percentage of a competitor's price or being within an acceptable percentage range relative to one or more competitors.  These criteria may vary across categories.

As per claims 6 and 13: 
wherein the one or more balanced prices increases an unbalanced price of the one or more products.
In the above claim limitation, Davis shows price recommendations at least in [0017], [0029], [0033]. Also see [0039]: module calculates a recommended price for a product based on a regression model that regresses sales volume against price per unit and brand. Fig. 3, [0052]: A Category Detail Screen is provided as seen in FIG. 3 for use by the user-retailer's pricing analyst to review the recommended prices and associated data. Also see, Fig. 1 # 61, [0109]: the top item's price is adjusted upwards by N % (as defined by the user) and then margin recalculated.

As per claims 7, 14 and 20: Davis shows:
wherein the one or more balanced prices decreases an unbalanced price of the one or more products.
In the above claim limitation, Davis shows price recommendations at least in [0017], [0029], [0033]. Also see [0039]: module calculates a recommended price for a product based on a regression model that regresses sales volume against price per unit and brand. Fig. 3, [0052]: A Category Detail Screen is provided as seen in FIG. 3 for use by the user-retailer's pricing analyst to review the recommended prices and associated data. Also see, Fig. 1 # 62, [0109]: If the subcategory margin is above the target margin, the item's price is adjusted downwards as seen at 62.

As per claim 21: 
Regarding the claim limitations below:
“further comprising: displaying a graphical user interface displaying the one or more prices of the one or more products across the one or more price zones in a heat map; 
receiving, at the graphical user interface a selection of a product of the one or more products; and 
updating, the graphical user interface to display at least the premium for the selected product.”
Davis does not explicitly show a graphical user interface for displaying price and products and as such does not show the above limitations. 
Gange shows “heat map” in [0089]. Gang shows the rest of the limitations in ([0021]: interface for selecting and modifying live price campaigns, [0079]: interface for display of selection of products and prices in a particularly selected markets, [0081]-[0098]: price and product selection interfaces.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gange in the system of Davis, in order to provide for a system that performs automated reactive retail pricing through multilevel hierarchical regression as taught by Reference Gange (see at least in [0005]) so that the process of price optimization can be made more efficient and effective.

Response to Argument
Applicant’s Argument #1
Applicants argue on page(s) 7-9 of applicants remarks that the amended claims overcome previously made rejection under 35 U.S.C. 101. For instance, applicants recite “However, the instant claims are not directed to managing prices for products or services for one or more human entities as the Office Action alleges. Nowhere in the claims are the alleged "human entities", upon which the Office Action's analysis relies, mentioned or referred to, either directly or indirectly. Further still, nowhere in the claim language is there any suggestion that the claims as a whole are directed to "managing prices", let alone managing prices for one or more human entities.”…… The 35 U.S.C. §101 rejections of amended independent claims 8 and 15 should be overturned based on similar reasoning. The remaining claims should also be allowable at least by virtue of their dependency on allowable independent claims and because they contain additional limitations. Accordingly, the undersigned respectfully submits that 35 U.S.C. § 101 rejections of the dependent claims should be withdrawn.” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Firstly, applicants’ argument that the claim does not recite “human entities” and as such, is not directed to certain methods of organizing human activity is unpersuasive. Just because the claim explicitly does not show “human entities” does not disqualify the use of the claimed invention by human entities. Further, applicants’ specification recites human entities all over its disclosure. For instance, in [0027] of the specification, references are made to user clicking or selection, [0060]-[0063] recites the need to enable user interactions. Here, the user recited in the specification is reasonably understood as being a human entity.
Secondly, applicants’ arguments that the present invention “cannot practically be performed in the human mind” is not persuasive. The claim limitations are directed to an abstract idea as discussed in the 101 rejection above. The claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to balancing prices across many different areas or zones. Managing prices for products or services for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts.
Thirdly, the additional elements discussed above in the 101 rejection, namely, “at a server, at the server, A system for calculating improved price balance models in an environment with competing price zone pressures, the system comprising: a processor; and a memory storing instructions which when executed by the processor, cause the processor to: A non-transitory computer readable medium, storing instructions which when executed by a processor cause the processor to: graphical user interface (dependent claim 21)” do not individually or when taken together with the abstract idea make the claims a practical application or significantly more (see 101 discussion above for details). 

Applicant’s Argument #2
Applicants argue on page(s) 9-12 of applicants remarks that the prior art does not show “price zones” and “vectors” as such, does not show “the price zone premium is calculated as the ratio of the product price within the given price zone against a revenue-weighted average product price across all of the price zones”, “each given product contained within the given price zone is calculated as the ratio of the product price within the given price zone against a revenue-weighted average product price across all of the price zones” in the claim (see applicants remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitations below: 
“the price zone premium is calculated as the ratio of the product price within the given price zone against a revenue-weighted average product price across all of the price zones;
“each given product contained within the given price zone is calculated as the ratio of the product price within the given price zone against a revenue-weighted average product price across all of the price zones”
In the above claim limitation, Davis shows in [0031]: a) Prices for different brands will be collected from representative competitors. Price per unit values will be calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand will be computed. Here, the difference between the average price per unit and the price per unit of the reference item reads on the claim above. 
Further, Davis shows in [0017]: These estimates will be utilized to recommend price changes that are likely to increase profits. [0117] (ii) A loss function is assigned to prices that are inconsistent with a monotonically decreasing price and profit per unit relationship.  If available data indicates significant deviations from industry or category baselines, loss for this module is increased.  The loss function places a greater weight on the markup per unit than on price per unit.  Also, a greater loss weight is placed on prices that violate a monotonic relationship than on prices demonstrating deviations from industry or category norms. These limitations reads on “revenue-weighted average product price” in the claim.
As discussed above, Davis does not explicitly show this, the claim limitation “zones” in the claim above.  The missing claim limitation is addressed below using secondary reference Gange. Further, Davis does not show “vector”, reference Long shows the limitation addressed below. 
However, prior art Gange shows the above limitations as follows:
“across one or more price zones” (Fig. 6 and 7, [0046]: a target endpoint condition refers to the product inventory at a specific date, in a specific market or zone. [0056]: relevant data refers to any data which may describe an event, phenomenon, item, product, geographic location or region, market, entity, trend, campaign, or other object or activity which may affect the sales of a product, [0079]: a map of all markets, broken into zones, may be presented; a user may select one or more zones using said map.  Furthermore, the market selection element 604 may include a button or drop down menu to specify one or more stores located within the indicated zones), 
“zones” (Fig. 6 and 7, [0046]: a target endpoint condition refers to the product inventory at a specific date, in a specific market or zone. [0056]: relevant data refers to any data which may describe an event, phenomenon, item, product, geographic location or region, market, entity, trend, campaign, or other object or activity which may affect the sales of a product, [0079]: a map of all markets, broken into zones, may be presented; a user may select one or more zones using said map.  Furthermore, the market selection element 604 may include a button or drop down menu to specify one or more stores located within the indicated zones).
Reference Gange and Reference Davis are analogous prior art to the claimed invention because both primary reference and secondary reference perform price optimization.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gange in the system of Davis, in order to provide for a system that performs automated reactive retail pricing through multilevel hierarchical regression as taught by Reference Gange (see at least in [0005]) so that the process of price optimization can be made more efficient and effective.
Prior art Long shows:
“vector”
Regarding the claim limitation “vector” is shown by Long at least in [0146].
Reference Long and Reference Davis are analogous prior art to the claimed invention because both primary reference and secondary reference perform statistical analysis to allow the user to make sense of the data mined.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Long in the system of Davis, in order to provide for a system where there are very few limitations on the way parameters can be used in the functional part of a nonlinear regression model as taught by Reference Long (see at least in [0045]) so that the process of price optimization can be made more efficient and effective.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ENDO, SANEHIRO (JP 2005267606 A) shows managing price change of a specific article depending on a time zone such as a time service without placing a burden on store personnel for enabling sales registration process.
Leibtag, E. S. (2002). Determinants of retail price margins and quality adjustment of price indices in retail food stores (Order No. 3070537). Available from ABI/INFORM Collection. (305571060). Retrieved from https://search.proquest.com/docview/305571060?accountid=14753
This NPL reference shows using five categories of retail distribution services (location accessibility, product assortment (breadth and depth), assurance of product delivery (time and form), information (prices and characteristics of the good), and ambiance) outlined in Betancourt and Gautschi (1988), the first half of my research investigates the determinants of retail price margins using a unique data set of retail food store price margins and store characteristics for a nationally representative sample of food stores. I find that all five services, when approximated by specific store characteristics, play a significant role in determining variation in price margins across stores with the magnitude of impact dependent upon the format of the store. The price margins also vary significantly across departments within each store and different distribution services play larger or smaller roles determining price margins depending on the specific department one looks at.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624